Citation Nr: 1033117	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  05-30 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a compensable rating for bilateral perforated 
tympanic membrane.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran appealed the entirety of the Board's June 2007 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2008, the Veteran's attorney and a 
representative of the VA Office of General Counsel, on behalf of 
the Secretary, filed a Joint Motion to Remand (Joint Motion).  In 
a June 2008 Order, the Court granted the motion and remanded the 
Board's June 2007 decision that denied entitlement to a 
compensable rating for left ear hearing loss disability, a 
compensable rating for bilateral tympanic membranes, and to the 
extent that the Board denied an initial increased rating for PTSD 
greater than 30 percent disabling for action consistent with the 
Joint Motion.  

In September 2008, the Board granted a 30 percent disability 
rating for PTSD and remanded the remaining issues to the RO to 
provide the Veteran with another VA examination.  For the reasons 
discussed below, the Board finds that there has not been 
substantial compliance with the remand directives and that it may 
not proceed with a decision at this time.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, after a review of the record, the Board concludes 
that another remand for additional development is necessary 
before proceeding to evaluate the merits of the Veteran's claims.
The Board observes that the September 2008 remand requested that 
the Veteran should be evaluated by an appropriate medical 
specialist to ascertain the current severity of the Veteran's 
bilateral perforated tympanic membrane disability to include any 
peripheral vestibular disorder that may be present.  In this 
regard, the Veteran was provided with a VA examination in March 
2009.  The examiner noted that there was no visible perforation 
in both ears.  She did not discuss any symptoms the Veteran may 
have had related to his service-connected bilateral perforated 
tympanic membrane and she did not address his complaints of 
imbalance and dizziness.  The Board notes that the examiners in 
March 2009 and in August 2004 indicated that the Veteran's 
residuals of bilateral perforated tympanic membrane should be 
evaluated by an ear, nose and throat (ENT) specialist.  As the 
record does not contain an examination by an ENT specialist, the 
Board concludes that a remand is necessary to provide the Veteran 
with a thorough evaluation of his service-connected disability.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).

Furthermore, the Board observes that the VA examination in March 
2009 reveals that the examiner evaluated the Veteran's hearing 
loss as a claim for service connection.  The examiner did not 
discuss the functional effects of the Veteran's service-connected 
left ear hearing loss disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing disability in 
his or her final report.  Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see 
also 38 C.F.R. § 4.10 (2009).  Thus, in light of the Court's 
holding in Martinak and with consideration of the fact that VA 
has a duty to provide a contemporaneous examination which 
contains sufficient detail, reflects the whole recorded history 
of a veteran's disability, and reconciles the various reports 
into a consistent picture, the Board is of the opinion that the 
Veteran should be afforded a new VA audiological examination.  
See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 
C.F.R. § 4.2 (2009).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA audiology 
examination to determine the extent of his 
left ear hearing loss disability.  The 
claims file and a copy of this remand must 
be made available to the examiner, and the 
examination report should reflect that the 
claims file was reviewed in conjunction 
with the examination.  The examiner is 
directed to conduct all necessary testing, 
including pure tone threshold testing and 
word recognition testing using the 
Maryland CNC word list.  The examiner 
should also fully describe the effects of 
the Veteran's left ear hearing disability 
on his occupational functioning and daily 
activities.  If the examiner cannot 
complete audiological testing or speech 
recognition testing for any reason, he/she 
should provide a detailed explanation for 
why such testing cannot be completed.

2.	Schedule the Veteran for a VA examination 
by an otolaryngologist (ear, nose and 
throat specialist) to ascertain the 
current nature and extent of the Veteran's 
bilateral perforated tympanic membrane 
disability or any residuals thereof, and 
the nature and degree of any impairment 
caused by such disability to include any 
vestibular disequilibrium.  All indicated 
tests and studies should be accomplished 
and the examiner should set forth 
reasoning underlying the final diagnosis.  
The claims file and a copy of this remand 
must be made available to the examiner, 
and the examination report should reflect 
that the claims file was reviewed in 
conjunction with the examination.  

3.	 Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to increased rating for left 
ear hearing loss and bilateral perforated 
tympanic membrane, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remain denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


